,,   ·,-._,...,,.AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Page 1 ofl



                                                 UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                                   V.                                                     (For Offenses Committed On or After November I, 1987)


                                  Javier Valente-Trinidad                                                 Case Number: 3:19-mj-23786

                                                                                                         Michael Davi, ..,
                                                                                                         Defendant's Attorney


        REGISTRATION NO. 89049298
                                                                                                                                                SEP 13 2019
        THE DEFENDANT:
         lS:J pleaded guilty to count(s) _l:....:::.of:...C.:::.:::om'..'.'.!:p:::la::in::t:..__ _ _ _ _ _ _ _ _ _--l-=..¥cL!;;>E~Rii:iK'-FU:iis~o';;1s;;_:T:'tRf':1c~T-€C;;;o~uFiRT=¥
                                                                                                                                                                            OEPLJTV 1
          •   was found guilty to count(s)
                                                                                                                          SOUTHEnt'l
                                                                                                                          BY              --
                                                                                                                                                  UIV 1

                                                                                                                                                    A
                                                                                                                                                          "'--'

                                                                                                                                                        ---
                                                                                                                                                                  ~
                                                                                                                                                                  ....




              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                        Nature of Offense                                                                               Count Number(s)
         8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                     1

          •     The defendant has been found not guilty on count(s)
                                                                                               -------------------
          •     Count(s)
                              ------------------
                                                                                                           dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:                                            ·~---·, ,,,,---")
                                                                                                   V                     (... ,
                                            •     TIME SERVED                                     ,[1] _ _ _ _ _ _ _ _ _ _ days

          lS:J Assessment: $10 WAIVED lS:J Fine: WAIVED
          lS:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
           •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the Dnited States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Friday, September 13, 2019
                                                                                                       Date of Imposition of Sentence
                                                                                                                                  r···

                                                                                                        ~,-)'.\-:.~
                                                                                                       HONORABLE RICHARD L. PUGLISI
                                                                                                       UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                 3:19-mj-23786

                                            -----            ------------
